Citation Nr: 9925211	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-31 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of entitlement to death benefits.


REPRESENTATION

Appellant represented by:	Kevin J. Murphy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which denied the 
appellant recognition as surviving spouse of the veteran for 
VA death benefits.


FINDINGS OF FACT

1.  The veteran and the appellant were married in February 
1987 and the appellant was the veteran's lawful spouse at the 
time of his death in February 1997.

2.  The veteran and the appellant were separated from at 
least 1991 until his death in 1997.

3.  The appellant deserted the veteran, and the evidence of 
record does not establish that the separation was due to the 
misconduct of, or procured by, the veteran.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse have not been met.  38 U.S.C.A. 
§§ 101(3), 5107 (West 1991); 38 C.F.R. §§ 3.50, 3.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's medical records reveal a long history of 
psychiatric problems.  He was service-connected and in 
receipt of a 100 percent rating for schizophrenia at the time 
of his death, and was considered incompetent for VA 
compensation purposes.

The appellant and the veteran were married in Massachusetts 
on February 13, 1987.  A copy of the marriage certificate is 
of record.  In March 1987, the veteran filed a VA Form 21-
686c, Declaration of Marital Status, listing the appellant as 
his spouse.  

A July 1987 VA Discharge Summary shows that the veteran was 
single and divorced at the time of his admission and was 
living with his mother.  November 1987 and January 1988 VA 
Discharge Summaries indicate that he was separated at the 
time of his admissions and living by himself.  The January 
1988 discharge summary shows that he was relocating to 
Florida after his discharge from the facility.  A May 1988 
rating decision granted the veteran a 100 percent schedular 
rating for his psychiatric disability.  

An August 1988 VA discharge summary and an August 1989 VA 
compensation examination, both from the Bay Pines, Florida 
facility, reported that the veteran was separated from his 
wife.  He stated that he was a homosexual and his wife was a 
lesbian, and that his wife lived in New Hampshire and that 
the veteran had only lived with her for about one year of his 
two years of marriage.  He indicated that his wife left him 
and that she wanted him declared incompetent so that she 
could have control of his money.  She would occasionally call 
him and ask how much money he had.  A November 1991 VA fee-
basis examination report indicates that the veteran lived 
separated from his wife and hardly had any contact with her.  

A June 1992 rating decision found the veteran incapable of 
handling his own financial affairs and he was found 
incompetent for VA purposes.  A July 1992 VA report of 
contact indicates that the veteran's wife was no longer 
living with him and had moved out one year before.  The 
veteran's mother was eventually appointed as his guardian.  

A June 1996 VA field examination report noted that the 
veteran had been separated from the appellant for many years 
and her whereabouts were unknown at that time.  T

In September 1996, the appellant filed a claim for 
apportionment of the veteran's VA benefits. She was residing 
in Massachusetts at the time.  In a responding October 1996 
statement, the veteran indicated that the appellant abandoned 
him six months after their marriage and that he had not seen 
her or known of her whereabouts for more than seven years.  
He again asserted that he had been estranged from the 
appellant for more than seven years in a November 1996 
statement.  In January 1997, the appellant's request for 
apportionment was denied for her failure to prosecute her 
claim.  Her request for apportionment was again denied in 
February 1997 as it was determined that she had been together 
with the veteran for approximately six months more than nine 
years previously and had had no contact for more than seven 
years.  It was determined that by her long-time absence, she 
had relinquished any claim she may have had to the veteran's 
benefits.

The veteran died on February [redacted], 1997.  The death 
certificate indicated that he was married to the appellant.  
He resided in New Hampshire at the time of his death.

The appellant submitted an application for dependency and 
indemnity compensation or death pension to the RO in March 
1997.  She resided in Massachusetts.  She stated that she had 
not lived continuously with the veteran from the date of 
marriage to the date of his death, but did not offer a cause 
for the separation as requested.  She did indicate that she 
had not remarried since the veteran's death.  

In a May 1997 VA report of contact, presumably with the 
veteran's mother, it was requested that the statement she and 
the veteran completed when the appellant filed for an 
apportionment be considered.  She reiterated that the veteran 
had not seen or heard from the appellant in approximately 
seven years.

The statement of the appellant's sister, submitted in May 
1997,was to the effect that the appellant and veteran lived 
together for approximately one year after their marriage and 
separated due to the veteran's psychiatric disability.  They 
tried to reconcile at times during the next few years.  The 
appellant moved to Florida in August 1990 to live with the 
veteran again; however, she returned to Massachusetts because 
of the veteran's psychiatric disability.  To the best of the 
sister's knowledge, the veteran and appellant kept in touch 
off and on.

Another statement received in May 1997, from a friend of the 
appellant's reported that the friend had met the veteran on 
two occasions.  On the second occasion, the veteran had told 
the friend that he was "trying to get himself together so he 
and [the appellant] could get back together."  The friend 
opined that the couple appeared to be very much in love and 
noted that the appellant always referred to the veteran as 
her husband and always hoped that they would reconcile 
someday.  

In her own statement, received also in May 1997, the 
appellant indicated that she lived with the veteran for two 
and a half years prior to their marriage and that she 
separated from him approximately nine months after the 
marriage because of his psychiatric disability.  She stated 
that one day she returned home from work to find a suicide 
note and called the police.  She left the veteran after he 
refused to seek help.  In the next three years of separation, 
she remained in contact with him, dating frequently; however 
when he was depressed it would be weeks, even months before 
she would hear from him.  In approximately 1192 or 1993, she 
reunited with him when he was living in Florida, but again 
left him, at his request, because of his psychiatric 
problems.  They continued to keep in contact with each other.  
She stated that she loved him and wanted to reunite with him 
again someday.  His death was a surprise to her as she had 
not heard from him in approximately a year and did not know 
where he was at the time.  His mother would not return her 
calls.  She stated that although she and the veteran were not 
living together, he never wanted a legal separation because 
they both thought that someday things would work out.  

In an August 1997 statement, the appellant indicated that the 
veteran had been hospitalized on many occasions for his 
psychiatric disability and suicide attempts.  She tried to 
help the veteran and that he would change rapidly from 
affectionate moods to hostile ones.  She stated that after 
she reunited with the veteran in Florida, he refused to seek 
employment and for no apparent reason bought her a bus ticket 
and gave her spending money to return to New Hampshire.  His 
severe depression and suicidal tendencies took their toll on 
her; his illness affected her health and state of mind.  She 
had hoped to one day reconcile with him.

In her October 1997 VA Form 9, the appellant alleges that it 
was the veteran's conduct, without any fault on her part, 
that caused their separation.  She stated that it was his 
emotional and mental problems that caused their separation.

During her March 1999 Travel Board hearing before the 
undersigned Member, the veteran again recounted her above-
reported history with the veteran.  She testified that both 
herself and the veteran initiated their separation.  She 
stated that the two of them reconciled many times over the 
years and that he would often not call for six months at a 
time because of his mother.  She also testified that the 
veteran was homosexual but did not indicate that she 
separated from him because of his sexual preference.  After 
she separated from the veteran in Florida, they never made an 
attempt to live together again although they did go out 
together.  She could not live with the veteran under the 
circumstances.  The appellant also stated that had she known 
that he was dying, she would have been at his side from 
morning until night.

Analysis

A "surviving spouse" is defined, in part, as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, and who had not remarried.  38 U.S.C.A. § 
101(3) (West 1991); 38 C.F.R. § 3.50 (1998) (the term 
"surviving spouse" means a person of the opposite sex who 
is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j)).  The term "spouse" 
means a person of the opposite sex who is a wife or husband.  
38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. § 3.50(a), (c) 
(1998).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (1998).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  38 C.F.R. § 3.53(b) (1998).

The United States Court of Claims for Veterans Appeals 
(Court) has determined that 38 U.S.C.A. §101(3) and 38 C.F.R. 
§ 3.50(b)(1) set forth a two-part test to determine whether a 
spouse will be deemed to have continuously cohabited with the 
veteran when there has been a separation.  The spouse must 
not only be free of fault at the time of the separation, but 
it must be found that the separation "was due to the 
misconduct of, or procured by, the veteran."  In assessing 
the reasons for a separation between a veteran and his or her 
spouse, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

The Board does not dispute that the appellant and the veteran 
were legally married in February 1987 and that such marriage 
was never terminated by divorce.  Moreover, the appellant 
admits that she and the veteran did not continuously 
cohabited from the date of their marriage to the date of his 
death.  Therefore, the issue presented in this case is 
whether the separation was due to the misconduct of, or 
procured by, the veteran without the fault of the appellant.  
There is no indication that the separation was due to the 
veteran's misconduct.  The appellant has repeatedly averred 
that she separated from the veteran because of his suicidal 
tendencies and psychiatric problems.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered to have been broken. 38 C.F.R. § 3.53(b).

Although the appellant maintains that the separation in 
Florida was at the veteran's request; the record is rife with 
contradictory evidence.  In several of the veteran's VA 
discharge summaries, he indicated that the appellant had left 
him.  Moreover, in his October 1996 statement, the veteran 
stated that the appellant had abandoned him and that he had 
not seen her or been aware of her whereabouts in seven years.  
While, the veteran was found to be incompetent for VA 
purposes at that time, his mother's later May 1997 statement 
that she helped him to prepare the statement and her support 
of the statement in May 1997, adds further credibility to his 
statement.  Also, the May 1997 statement of the appellant's 
sister, noting that the appellant returned to Massachusetts 
because of the veteran's psychiatric disability, does not 
support the appellant's contention that the veteran initiated 
the separation. 

In summary, the Board concludes that the evidence shows that 
the veteran and the appellant were separated from about 1992-
93 until his death in 1997.  The separation from 1992-93 to 
1997, without the parties having resumed cohabitation 
following the separation, cannot be considered a temporary 
separation. For these reasons the Board has determined that 
the preponderance of the evidence shows that the veteran and 
the appellant did not continuously cohabit from the date of 
their marriage until her death.  Her statements that she left 
him because of his suicidal tendencies and psychiatric 
problems do not show misconduct on the veteran's part.  The 
Board finds that veteran's statements made during his 
lifetime to be more probative as to his interpretation of the 
separation and these statements were supported by his mother.  
In light of all the contradictory information, her statements 
as to the reason for separation are not accepted as proof of 
the cause of their separation.  38 C.F.R. § 3.53(b).  It is 
clear, however, that she deserted the veteran.  She has 
admitted that she left him in Florida and did not cohabitate 
with him again.  In the absence of credible evidence showing 
that this separation was due to the misconduct of, or 
procured by, the veteran, the appellant is not entitled to 
recognition as surviving spouse of the veteran for purposes 
of VA death benefits.  38 U.S.C.A. § 101; 38 C.F.R. § 3.53.


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

